STATON, Judge,
dissenting.
I dissent. The "Findings of Fact" clearly indicate that the appeals referee did not believe Theresa M. Wallace's testimony. In his findings, he stated: "The claimant contended that she was able, available, and actively seeking other employment. However, medical substantiation of that fact was questionable." In other words, he did not believe her testimony. He is the finder of fact, Because she could not present any credible evidence that she had received advice from her doctor that she no longer needed to remain on medical leave from her employer, the appeals referee did not be*1373lieve her. It is apparent to me that the referee had the statutory criteria clearly in mind when he made his findings. The finding is a negative finding, but its meaning is clear:; there was no credible evidence that Theresa M. Wallace was eligible. I would affirm the decision of the Review Board.